USDC IN/ND case 1:20-cv-00039-HAB-SLC document 55 filed 04/21/20 page 1 of 4


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

JOHN DOE,                                        )
                                                 )
                  Plaintiff,                     )
                                                 )
        v.                                       )       CASE NO: 1:20-CV-00039-HAB-SLC
                                                 )
INDIANA WESLEYAN UNIVERSITY,                     )
                                                 )
                  Defendant.                     )

 DEFENDANT’S UNOPPOSED MOTION TO EXTEND DEADLINE FOR RESPONSE
   TO PLAINTIFF’S AMENDED MOTION FOR A PRELIMINARY INJUNCTION

        Defendant, Indiana Wesleyan University, respectfully moves the Court to extend the

deadline for filing a response to Plaintiff’s Amended Motion for a Preliminary Injunction

[Dkt. No. 52]. In support of this motion, the Defendant states as follows:

        1.        Plaintiff filed the complaint to initiate this action, along with a motion for a

preliminary injunction, on January 23, 2020. [Dkt. Nos. 1, 5.] In response, Defendant timely

moved to dismiss Plaintiff’s complaint and filed a response in opposition to Plaintiff’s motion for

a preliminary injunction on March 17, 2020. [Dkt. Nos. 31, 33.]

        2.        Plaintiff’s motion for a preliminary injunction originally was set for a hearing on

April 22, 2020 [Dkt. No. 15], although on April 7, 2020, the Court reset the hearing for June 18,

2020 [Dkt. No. 49].

        3.        On April 8, 2020, Plaintiff filed Plaintiff’s Motion for Leave to File First

Amended Complaint, Instanter (“Motion to Amend”), along with an Amended Motion for a

Preliminary Injunction. [Dkt. Nos. 50, 52.]




US.127684506.01
USDC IN/ND case 1:20-cv-00039-HAB-SLC document 55 filed 04/21/20 page 2 of 4


        4.         Defendant’s responses to Plaintiff’s Motion to Amend and Plaintiff’s Amended

Motion for a Preliminary Injunction are due on April 22, 2020. See N.D. Ind. L.R. 7-1(D)(3)(a).

This deadline has not yet passed or previously been extended.

        5.         Although Defendant intends to file its response to Plaintiff’s Motion to Amend on

the current April 22, 2020 deadline, it respectfully requests that the Court extend its deadline to

file its response to Plaintiff’s Amended Motion for a Preliminary Injunction. Plaintiff’s

Amended Motion for a Preliminary Injunction includes arguments premised on claims raised for

the first time in Plaintiff’s proposed amended complaint. Unless and until the Court gives

Plaintiff leave to file that amended complaint, however, those arguments are premature and

requiring Defendant to respond to them now would only serve to confuse the issues and expend

potentially unnecessary resources. Thus, Defendant requests that the Court extend the deadline

for it to file a response to Plaintiff’s Amended Motion for a Preliminary Injunction until two (2)

weeks after this Court rules on Plaintiff’s Motion to Amend.

        6.         On April 21, 2020, undersigned counsel for Defendant contacted counsel for

Plaintiff regarding its request for an extension of its deadline to file a response to Plaintiff’s

Amended Motion for Preliminary Injunction, and counsel for Plaintiff stated that she has no

objection to it.

        7.         This motion is made for legitimate purposes and not for the purpose of

unnecessary delay.

        WHEREFORE, Defendant respectfully requests that the Court extend the deadline for it

to file its response to Plaintiff’s Amended Motion for a Preliminary Injunction until two (2)

weeks after this Court rules on Plaintiff’s Motion to Amend.




                                                   2
US.127684506.01
USDC IN/ND case 1:20-cv-00039-HAB-SLC document 55 filed 04/21/20 page 3 of 4


                                   Respectfully submitted,

                                   FAEGRE DRINKER BIDDLE & REATH LLP

                                   By: /s/ Amanda L. Shelby
                                   Amanda L. Shelby (#27726-49)
                                   Grayson F. Harbour (#35700-53)
                                   300 North Meridian Street, Suite 2500
                                   Indianapolis, Indiana 46204
                                   Telephone:     (317) 237-0300
                                   Facsimile:     (317) 237-1000
                                   Email: amanda.shelby@faegredrinker.com
                                            grayson.harbour@faegredrinker.com

                                   Attorneys for Defendant




                                     3
US.127684506.01
USDC IN/ND case 1:20-cv-00039-HAB-SLC document 55 filed 04/21/20 page 4 of 4



                                   CERTIFICATE OF SERVICE

                  I hereby certify that on April 21, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to the following parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.

                         Peter J. Agostino
                         ANDERSON AGOSTINO & KELLER, P.C.
                         131 South Taylor Street
                         South Bend, IN 46601
                         agostino@aaklaw.com

                         Susan C. Stone
                         Kristina W. Supler
                         KOHRMAN JACKSON & KRANTZ, LLP
                         1375 E. 9th Street, 29th Floor
                         Cleveland, OH 44114
                         scs@kjk.com
                         kws@kjk.com


                                                /s/ Amanda L. Shelby




                                                   4
US.127684506.01
